ICJ_103_Diallo_GIN_COD_2000-09-08_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
AHMADOU SADIO DIALLO

(REPUBLIQUE DE GUINEE c. REPUBLIQUE
DEMOCRATIQUE DU CONGO)

ORDONNANCE DU 8 SEPTEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER OF 8 SEPTEMBER 2000
Mode officiel de citation:

Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo}, ordonnance du 8 septembre 2000,
C.LJ. Recueil 2000, p. 146

Official citation:

Ahmadou Sadio Diallo ( Republic of Guinea v. Democratic Republic
of the Congo), Order of 8 September 2000,
LCS. Reports 2000, p. 146

 

N° de vente:
ISSN 0074-4441 Sales number 79 1
ISBN 92-1-070867-9

 

 

 
8 SEPTEMBRE 2000

ORDONNANCE

AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINEE c. REPUBLIQUE
DEMOCRATIQUE DU CONGO)

AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA r. DEMOCRATIC
REPUBLIC OF THE CONGO)

8 SEPTEMBER 2000

ORDER

 
146

INTERNATIONAL COURT OF JUSTICE

YEAR 2000

8 September 2000

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order dated 25 November 1999, whereby the
Court fixed 11 September 2000 and 11 September 2001 respectively as the
time-limits for the filing of the Memorial of the Republic of Guinea and
the Counter-Memorial of the Democratic Republic of the Congo;

Whereas, by a letter dated 4 September 2000, received in the Registry
on the same day by facsimile under cover of a Note Verbale from the
Embassy of the Republic of Guinea in Brussels, the Minister for Foreign
Affairs of the Republic of Guinea requested the Court to extend by nine
months the time-limit for the filing of its Memorial, and indicated the
reasons for that request; and whereas, on receipt of that letter, the
Registrar, referring to Article 44, paragraph 3, of the Rules of Court,
transmitted a copy thereof to the Agent of the Democratic Republic
of the Congo:

Whereas, by a letter dated 7 September 2000, received in the Registry
on the same day by facsimile, the Agent of the Democratic Republic of
the Congo, inter alia, indicated that “[t]he new time-limit of nine months
requested by Guinea [could] not be favourably received by the Congolese
Government” and “were additional time to be allowed . . ., [this] should

4

2000
8 September
General List
No. 103

 
AHMADOU SADIO DIALLO (ORDER 8 IX 00) 147

not exceed three months, and should be considered an absolute time-
limit, it being understood that the Democratic Republic of the Congo
would receive a similar extension to the time-limit for the filing of its
Counter-Memorial”,

Extends to 23 March 2001 the time-limit for the filing of the Memorial
of the Republic of Guinea;

Extends to 4 October 2002 the time-limit for the filing of the Counter-
Memorial of the Democratic Republic of the Congo; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eighth day of September, two thou-
sand, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Guinea and the Government of the Democratic Republic of the Congo,
respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
